    Case 2:16-cv-01118-CCC-MF Document 735 Filed 11/05/19 Page 1 of 2 PageID: 23206


T-_L[ 11                                                                                 21
I  ilit
                                                                                         Princeton, NJ 08543-5226
    i Ei.              LLP                                                               6099240808 maTh I 609452 1888 tax
           Attorneys at Law                                                              vv hlllwallack.com


                                                                                        WRITERS DIRECT DIAL (609) 734-6358


                                                  November 4. 2019

    VIA ECF

    Honorable Mark Falk, U.S.M.J.
    U.S. District Court for the District of New Jersey
    Martin Luther King Jr. Bldg. & U.S. Courthouse
    50 Walnut Street
    Newark, New Jersey 07 10 I

           Re: Imnninex (‘ory., ci at v. Sandoz Inc., ci at
                   Ci;’ilAciion No. 16 CV 1118 (CCC)(MF)

    Dear Judge Falk:

            We, together with Winston & Strawn LLP, represent defendants Sandoz Inc., Sandoz
    International GrnbH, and Sandoz GmbH (“Sandoz”) in the above-referenced matter. The joint motion to
    seal redacted versions of the following letters is due to be Filed with the Court today:

               •     September 3,2019 Letter from Liza M. Walsh (D.E. 699)

               •     September 3,2019 Letter from Eric I. Abraham (D.E. 700)

               •     September 6,2019 Letter from Eric I. Abraham (D.E. 703)

               •     September 6, 2019 Letter from Liza M. Walsh (D.E. 704)

               •     September 16, 2019 Letter from Liza M. Walsh (D.E. 707)

               •     September 16, 2019 Letter from Eric I. Abraham (D.E. 708)

               •     September 24, 2019 Letter from Liza M. Walsh (D.E. 711)

               •     October 1,2019 Letter from Liza M. Walsh (D.E. 715)

               •     October 7,2019 Letter from Liza M. Walsh (D.E. 716)

               •     October 7. 2019 Letter from Eric I. Abraham (D.E. 717)

            We write with the consent of all parties to respectfully request an extension of two weeks to file
    the redactions and joint motion to seal the above referenced letters. The parties require the additional




                                         Princeton, NJ I Cedar KnoII NJ I Yardley. PA
Case 2:16-cv-01118-CCC-MF Document 735 Filed 11/05/19 Page 2 of 2 PageID: 23207


HILL WALLACK LLP
ATTORNEYS AT LAW



Page 2

time to coordinate and finalize both the proposed redactions and the joint motion to seal. If this brief
extension is acceptable, we ask that Your Honor “so order” this letter.

         We thank the Court for its attention to this matter. Respectfully submitted,


                                                      Is! Eric I. Abraham
                                                      ERIC I. ABRAHAM

cc:      All Counsel of Record (via ECF)
                                                                         T
                                       S6ORD              is    day of       ‘ember 2019


                                       Hon%M%
